Title: Joseph C. Cabell to Thomas Jefferson, 29 November 1813
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          Dear Sir Williamsburg. 29th novr 1813.
          Your favor of 7th inst covering an abstract of the Bill respecting yourself & the Rivanna River Co, did not get to Warminster, till nearly a fortnight after I had left home for the lower country: and it was not untill the 26th inst that I received it at this place. This will account for the delay of my answer; as well as for my not calling at Monticello on my way down, agreeably to your obliging invitation.
          I am happy to learn that the Bill of the last session as amended in the Senate, is satisfactory to the parties concerned, & that it will pass thro’ both houses as a matter of course. To the verbal amendments suggested by yourself in red ink, I presume, there will be no objection from any quarter,
			 as they only remove defects in the wording of the bill, & cause it to express more accurately the real intentions of the parties.
          On the subject of the duration of the charter, I can only say that it was made as short as was supposed compatible with the success of the amendments made in the Senate. Mr Johnson advised me to attempt nothing further. I am extremely sorry that I cannot see your reasoning on the general question of the duration of charact charters, & the power of one generation to bind another. I should derive great satisfaction & advantage from such a communication; the more especially as it would throw light on the path of my
			 official duties, in which I am desirous to move with all possible care & circumspection during the residue of the time that I have to act as the representative of the district. The ride from
			 my
			 house to monticello would have cheerfully been taken, for this object: had I not already have left home. I beg the favor of you to communicate this production to me, whenever in your opinion a suitable
			 opportunity may occur.
          Tho’ I shall not be able personally to hand to deliver Say’s work to you, I hope you will not be disappointed in deliver receiving it, by the period mentioned in your letter (7th Decr) as I shall take all possible care to cause it to be put into your hands by that time. I brought it along in my carriage as far as Richmond, where I left it; in my trunk at Mrs Carrington’s & from which I intended to send it to Monticello at the close of the session. I feel ashamed of the length of time I have kept it from you. Soon after borrowing it, I determined on reading Smith’s treatise first; which I did: & then in order to understand him more clearly, I read him a second time: afterwards I read Say twice, with the exception of a small part—During these perusals, I took frequent occasion to refer to small tracts on branches of the science—These readings, with my other studies &
			 avocations, have filled up the long space of time that Say has been in my hands. I am much pleased with this author, & think he well deserves the praises you bestow on him. He is more concise, more methodical, more clear, &m, in many passages, more correct than Smith. His work approximates perfection more nearly than Smith’s—yet I consider it only as an approximation. On the theory of money my
			 mind is not yet satisfied, and I doubt whether new views of that branch of the science are not to rise to upon the Human mind. My studies on the subject of political economy, are, however, in an unfinished state: and things may appear to me obscure, because I do not understand them.
			 This has been
			 often the case in regard to Commentators on Smith, and the remark, I think, at least in some degree applicable to Ganihl, whose work I have partly read. I shall be happy to hear your opinion of this writer at a convenient opportunity.
          I am dr Sir very respectfully & truly yoursJoseph C. Cabell.
        